Judgment, Supreme Court, New York County (Lorraine Miller, J.), entered April 24, 1998, which, upon the prior grant of the trial motions of defendants City of New York and New York City Board of Education to dismiss the complaint as against them for failure to establish a prima facie case, and, upon a jury verdict in favor of defendants Boy Scouts of America, Greater New York Council, and James Vila, dismissed the complaint, unanimously affirmed, without costs.
Contrary to plaintiffs’ contentions, the trial court’s rulings did not deprive them of a fair trial. The court properly denied plaintiff’s request to unseal the police reports (CPL 160.50; see, Matter of Joseph M. [New York City Bd. of Educ.], 82 NY2d 128; Wilson v City of New York, 240 AD2d 266), and his counsel never moved for sanctions for defendants’ purported failure to comply with discovery demands. The court also properly denied counsel’s motion for a curative instruction after the summation of defendants’ counsel.
Although the court erred in precluding one of plaintiffs’ experts from testifying at trial, such error was harmless in light of the fact that plaintiffs introduced the testimony of another, similarly qualified child abuse expert and since the erroneously excluded expert testimony would not have affected the court’s finding that the municipal defendants had no responsibility for supervising the scout troop in which the infant plaintiff was allegedly abused (see, People v Hughes, 72 NY2d 1035, cert denied 492 US 908). Concur — Ellerin, P. J., Rosenberger, Williams, Andrias and Saxe, JJ.